DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

May 22, 2012

Medicaid/CHIP Affordable Care Act Implementation
Answers to Frequently Asked Questions

Coordination Across Insurance Affordability Programs
Q1: How is CMS envisioning the “shared eligibility service” that will support interactions
between insurance affordability programs and help ensure a seamless enrollment
experience for consumers?
A: The process for making a MAGI-based eligibility determination is largely the same for all
insurance affordability programs. The Affordable Care Act requires a single, streamlined
application, accompanied by a similar set of business rules and verification processes, and an
adjudication work flow that is largely identical between Exchanges, Medicaid and CHIP
programs.
It is expected that State agencies that receive Federal funds from CMS to establish State-based
Exchanges and provide for Medicaid and CHIP expansions coordinate efforts to produce a
shared eligibility service or system that relies on a shared IT infrastructure and as such, cost
allocate this service.
A shared eligibility service is not the same as one system. We define an eligibility service as a
set of IT functions that produce an eligibility determination based upon MAGI. (For more
information, see IT Guidance 2.0, http://www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Data-and-Systems/Downloads/exchangemedicaiditguidance.pdf.) The
service incorporates an application, a set of verifications (for citizenship, income, residency, etc.)
and business rules that together determine how much financial assistance a consumer should
receive to acquire affordable health insurance.
While policies codified in final regulations allow legal authority for eligibility determinations to
remain with state Medicaid agencies (for Medicaid) and Exchanges (for premium tax credits and
cost-sharing reductions), the underlying business rules and processes are nearly identical, and
should, to the maximum extent practical, rely upon a shared IT service(s) and infrastructure.

Page 2
Q2: Will the agreements between Medicaid/CHIP agencies and Exchanges regarding
coordination be subject to public disclosure and/or public comments?
A: The agreement between Medicaid/CHIP agencies and Exchanges regarding coordination
must be available to the Secretary upon request and will be subject to applicable disclosure laws,
such as the Freedom of Information Act.
Q3: Will the Federally-Facilitated Exchange (FFE) only do assessments of Medicaid and
CHIP eligibility or if a State desires will the FFE also make eligibility determinations for
Medicaid and CHIP?
A: States can work with the Federally-Facilitated Exchange (FFE) regarding Medicaid and
CHIP eligibility determinations in one of two ways. The State may either establish an agreement
whereby the FFE assesses applicants for Medicaid/CHIP eligibility based on MAGI and then
transfers the applicants’ electronic accounts to the State Medicaid or CHIP agency to complete
the eligibility determination. Or the State may elect to accept MAGI-based eligibility
determinations completed by the FFE as final determinations. Regardless of the approach, the
process should be as seamless as possible for the applicant with most eligibility determinations
completed in near real-time as specified in our eligibility final rule at 435.912.
Q4: In the case where the Exchange is conducting an eligibility assessment and then
transferring the applicant’s information to the State Medicaid or CHIP agency to complete
the eligibility determination, what standards will the Exchange use to make the assessment
for Medicaid and CHIP eligibility?
A: The Exchange will utilize the State’s Medicaid and CHIP eligibility rules for conducting both
eligibility determinations and eligibility assessments. This will include application of the State’s
MAGI income standards and related eligibility rules for the MAGI population. The Exchange
will also rely on a robust verification protocol that is consistent with Medicaid and CHIP
regulations but which might not be the same protocol the State is otherwise using.
If a State accepts assessments of eligibility from the Federally-Facilitated Exchange (FFE) and
chooses to make the final eligibility determinations itself, once an individual has been assessed
as Medicaid/CHIP eligible, their electronic account would be transferred to the State Medicaid or
CHIP agency, which will complete the eligibility determination. This process will include any
additional verification required by the State that is consistent with the Federal verification
regulations.
Q5: Can the Exchange determine Medicaid eligibility for non-MAGI groups?
A: If the Exchange is a governmental entity, States will have the option to enable their Statebased Exchange to make Medicaid eligibility determinations for non-MAGI eligibility groups.
Depending on the arrangements made in each State, such an Exchange can make all Medicaid
eligibility determinations, only eligibility determinations based on MAGI, or assessments of
eligibility based on MAGI. The FFE will not be making Medicaid eligibility determinations for
non-MAGI groups; the FFE will either do final determinations or assessments for the MAGI
eligibility groups.

Page 3
Q6: Is CMS planning to draft a standard agreement for State Medicaid and CHIP
agencies to use with the State-based Exchange?
A: Yes. CMS is working with States to develop a model agreement, and it is one of the tools
that the Coverage Expansion Learning Collaborative will be considering.
Q7: In situations where an Exchange makes Medicaid eligibility assessments rather than
full determinations, will the determination be able to happen in real-time?
A: The goal is to have a seamless experience for consumers, with eligibility determinations
made as quickly as possible regardless of which approach to eligibility determinations is in effect
in a particular State. CMS will be establishing, in collaboration with States and with an
opportunity for public input, data reporting measures that will allow States, CMS and the public
to have information about the enrollment process including the timing of eligibility
determinations under different design approaches.
Q8: Can a State require Medicaid applicants who are applying to a State Medicaid agency
to apply using the single streamlined application and therefore not get screened for a nonMAGI eligibility category?
A: The single streamlined application will contain questions that are designed to identify
individuals who may be eligible for Medicaid on a basis other than MAGI. Today, many States
use a simplified application that includes questions about disability status or the need for longterm care. The single streamlined application will have similar questions to help identify
individuals who may need a Medicaid determination on a basis other than MAGI. Once
identified, the individuals would be asked to complete a supplemental application, or a separate
application for non-MAGI groups. The application will be developed with State and public input;
we will be interested in suggestions on how best to screen for non-MAGI eligibility.
Q9: Is there a potential conflict with the Medicaid requirement to process an application
within 45 days and the Exchange rule that allows applicants 90 days to respond to requests
to resolve information that is not reasonably compatible?
A: The requirements are different, but they are not in conflict. The 45-day limit for Medicaid is
the outer boundary limit by which a State must determine Medicaid eligibility for all individuals
who apply on a basis other than disability, and as discussed above, we expect much quicker
determinations in most cases. The Medicaid program provides a reasonable opportunity period
for individuals whose citizenship or immigration status cannot be verified. Medicaid provides
benefits for individuals during their reasonable opportunity period, who are otherwise eligible for
Medicaid. The Exchange rule provides for a 90-day reasonable opportunity period for all factors
of eligibility. The Exchange determines eligibility without delay and then provides a 90-day
reasonable opportunity period for the applicant to provide any additional required information.

Page 4
Q10: What does it mean for an individual to withdraw their Medicaid application in order
to receive a determination of eligibility for Advance Premium Tax Credits (APTCs)?
A: In a State where the Exchange makes Medicaid and CHIP eligibility assessments, but not
eligibility determinations, there are certain requirements that the Exchange must follow (found at
42 CFR 155.302(b)) in order to ensure a smooth transition between programs. When an
eligibility assessment reveals that an applicant is potentially eligible for Medicaid or CHIP, the
Exchange must transmit the individual’s electronic account to the Medicaid or CHIP agency for
completion of the eligibility determination.
However, when an eligibility assessment reveals that an applicant does not appear to be
Medicaid or CHIP-eligible, the Exchange does not have the authority to deny Medicaid/CHIP
eligibility (because that is not the arrangement in that State). The Exchange has the
responsibility to notify applicants that they do not appear to be Medicaid/CHIP-eligible and
provide them with the opportunity to either seek a formal Medicaid eligibility determination
(which would delay the eligibility determination for an APTC), or to withdraw their application
for Medicaid/CHIP and receive a determination for an APTC and a cost-sharing reduction
(section 155.305(b)(4)). We will address in further guidance how the withdrawal will be
addressed in the case of an appeal of an APTC decision.

